Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7-12 withdrawn
Claims 1-6 elected and pending

Election/Restrictions
Applicant’s election without traverse of 1-6 in the reply filed on 12/13/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1).
Consider Claim 1, Corbett teaches the process of marking a target surface of workpiece (chip) using laser beam (abstract), to provide with a colored and surface texturing/etching of the surface [0013], as laser induced etching. Corbett teaches the process of using transport system including a medium/ribbon (72) having color material to transfer the color to the surface of the substrate using laser beam (52) on to the marking area ([0047] and Fig. 8), using lasers such as CO2, Nd:YAG and/or Nd:YLF [0039], as those lasers are known to be pulsed lasers type. Thus having plurality of laser pulses.
Corbett does not teach the irradiation of the laser to melt the target surface of workpiece, infusing the color material into the molting/melting the target surface.
However, Arai is in the art of marking a surface of a body/workpiece with laser oscillator/pulse (overview, page 2), teaches the process of coating the surface of the workpiece with fine powder of nonmetallic material and laser treating to heat and melt the surface of the workpiece and the coating material/powders (overview, page 2). Arai teaches the use of carbon dioxide, and are YAG lasers (page 4, 4th para). Arai teaches the use of colored pigments (black powder, white powder) as coating material (page 5, 3rd para), and the diffusing of the coating material with the molting surface of the workpiece, and solidifying and bonding (chemically bonding) of the colored material to the molting surface (page 5, 1st para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett with Arai to surface melt the workpiece and infuse the st para).
The combined Corbett (with Arai) does not teach the creating of textured spot from the laser pulse process to the colored spot, where the texture at the microscale.
However, Gupta is in the art of surface texturing using pulse laser on surface of workpiece such as semiconductor, metal, polymer and others (abstract), teaches the process of irradiating titanium surface with plurality of laser pulses, having fluence of about 1.5 J/cm2, forming conical microstructures on the surface [0066].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai) with Gupta to use laser pulses with the above fluence value to form microstructure on the surfaces, to provide with a process with an increase dissipation of heat at a faster rate within a given area [0088].
Consider Claims 2-3, the combined Corbett (with Arai and Gupta) teaches colorant medium is ribbon of ink (Corbett, [0015]).
Consider Claims 5-6, the combined Corbett (with Arai and Gupta) teaches the target surface is a metallic workpiece (Gupta, abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1), and in further view of Cloots (PG Pub 2018/0229517 A1).
Consider Claim 4, the combined Corbett (with Arai and Gupta) teaches transport system to include pair of spaced reels (68, 70) which rotates to advance the medium (72) over the workpiece (12) (Corbett, Fig. 8).

    PNG
    media_image1.png
    475
    641
    media_image1.png
    Greyscale

The combined Corbett (with Arai and Gupta) does not teach the use of actuator.
However, Cloots in is the process of transporting web from reel to reel in a inkjet process [0035], teaches the use of an actuator assembly to guide to the web during the transportation process (by controlling of rotation of the reels) [0035].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta) with Cloots to use an actuator assembly for advancing the medium, to correct the shift in the medium transporting process back on its course [0035].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718